Citation Nr: 0528043	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for the period 
from March 13, 2001, to April 21, 2005, and a rating in 
excess of 10 percent from April 22, 2005, for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
September 1945 and from October 1950 to August 1951.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In March 2005, the Board remanded this matter 
to the RO in order to have a hearing scheduled before a 
Veterans Law Judge.  The hearing was held before the 
undersigned in September 2005.  Testimony at the hearing 
requires that the case be remanded once again.  

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a September 2005 hearing, the veteran stated that his 
hearing loss had worsened since the last VA examination.  He 
also indicated that in September or October 2005, he was 
scheduled to have his hearing evaluated at the Central Texas 
Veterans Health Care System (CTVHCS) in Temple, Texas.  The 
results of that examination would be of great value in 
adjudicating this claim.  The RO is to obtain any outstanding 
pertinent evidence.  If the veteran has undergone a hearing 
evaluation sufficient for rating purposes, additional VA 
examination is not necessary.  If not, he should be scheduled 
for another VA examination to determine the current severity 
of his hearing loss.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
steps to obtain any outstanding pertinent 
medical records, to include any hearing 
evaluations conducted at the VA medical 
facility in Temple in September or 
October 2005.  If the hearing evaluation 
is sufficient for rating purposes, 
additional VA examination is unnecessary.  
If the hearing evaluation is not 
sufficient for rating purposes, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his bilateral hearing loss.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  In accordance 
with the latest AMIE worksheet for 
evaluating hearing loss, the examiner is 
to provide a detailed review of the 
veteran's history, current complaints, 
and the severity of the hearing loss.  
The examiner must provide a clear 
explanation for each finding and opinion 
expressed.  

2.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 
 
 
 


